ORDER
The defendant in this case appeals pro se from the foreclosure of all rights of redemption of property formerly owned by him in the city of Cranston.
After a hearing in Superior Court the trial justice entered two final decrees which *98stated that defendant’s rights would be forever foreclosed unless he tendered full amounts due by August 30, 1991. The tender was never made and defendant appealed to this court. This matter had been assigned for hearing before this court. Defendant failed to appear. The matter was continued to February 16 with notice that defendant was to produce medical justification for his failure to appear previously. Defendant again did not appear.
After reviewing the memoranda submitted, it is the conclusion of this court that the defendant’s appeal is without merit, that his failure to appear was not excusable and therefore the appeal is denied and dismissed. The judgments appealed from are affirmed.
WEISBERGER, J., did not participate.